Citation Nr: 1423061	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1969 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 

The Veteran testified at a Travel Board hearing at the RO in Detroit, Michigan in May 2012.


FINDING OF FACT

The evidence of record shows that the Veteran's COPD was incurred during service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in a statement submitted by his representative in March 2012, contends that his COPD was caused by inhalation of fumes and exposure to asbestos during service.  The Veteran also testified in his Travel Board hearing that it was due to his exposure to dangerous fumes as a welder (Hearing Transcript at 5).  

Service treatment records include a treatment note indicating that the Veteran was treated in February 1972, for "galvanize poisoning."  The note indicates that the Veteran "inhaled fumes while welding galvanized pipe."  A January 1985 enlistment extension examination report includes a diagnosis of "early mild COPD."  However, the Veteran's October 1986 separation examination report recorded no lung or pulmonary complaints, and the lungs were clinically evaluated as normal. 

The Veteran had a VA examination in January 2011 where the Veteran's medical records were reviewed and the Veteran's complaints were recited.  The Veteran was diagnosed with COPD. The examiner noted the 1985 in-service diagnosis of mild COPD, but provided a negative etiology opinion stating that "though COPD may be linked to asbestos exposure in this case the COPD is more likely caused by 40+ years of smoking."  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1155; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Board finds that although the January 2011 VA examination report provides a negative opinion, service connection for COPD is warranted.  In point of fact, the Veteran was diagnosed with mild COPD in 1985 while still in service.  COPD is a chronic disability by definition, and he continues to have it today.  While it appears likely that the Veteran's long history of smoking may have been a factor in causing or contributing to the Veteran's COPD, the fact remains that COPD was first diagnosed in service.  It is clear that the Veteran was diagnosed with COPD during service and he has a current diagnosis of COPD.  Having carefully and sympathetically weighed all the evidence of record, the Board finds that service connection is warranted because current COPD had its onset in service. 

Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for COPD is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for COPD is granted. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


